DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  At Line 13 of Claim 20, the recitation “the parameter” requires a change to - - a parameter - - to correct an essentially typographical error.  Appropriate correction is required.

Allowable Subject Matter
	Claims 1, 5 – 17, and 19 are allowable over the prior art of record for reasoning set forth in the Office Action mailed May 27, 2021. Claim 20 would be allowable over the prior art of record if amended to overcome the above described Objection.

Response to Applicants Amendments and Arguments
Applicants amendments and arguments filed October 26, 2021 have been fully considered.
In response, the rejections of Claims 1, 2, 4, 10 - 12, 14, 16, and 17 under 35 U.S.C. 103 have been overcome via amendment or cancellation.


Conclusion
This application is in condition for allowance except for the following formal matters: 
See the Objection to Claim 20 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        January 27, 2022